Case 1:99-mc-09999-UNA Document 195-7 Filed 02/18/21 Page 1 of 14 PageID #: 16509




                                Exhibit G
                            Claim Chart – ’818 Patent
           Case 1:99-mc-09999-UNA Document 195-7 Filed 02/18/21 Page 2 of 14 PageID #: 16510
Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo


          US Patent 6,744,818 Versus Moto G7 Power Smartphones with
                                  H.264/AVC
              Case 1:99-mc-09999-UNA Document 195-7 Filed 02/18/21 Page 3 of 14 PageID #: 16511
  Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo




1. A video encoding system comprising:


a visual perception estimator adapted to estimate a perception threshold for a pixel of a current frame of
    a videostream;


an encoder adapted to encode said current frame;


a compression dependent threshold estimator adapted to estimate a compression dependent threshold
    for said pixel at least from said perception threshold and information from said encoder; and


a filter unit adapted to filter said pixel at least according to said compression dependent threshold.




                                                                                                             2
              Case 1:99-mc-09999-UNA Document 195-7 Filed 02/18/21 Page 4 of 14 PageID #: 16512
  Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

  Claim 1
              https://www.gsmarena.com/motorola_moto_g7_power-review-1889p5.php


A video
encoding
system
comprising:




                                                                                                       3
              Case 1:99-mc-09999-UNA Document 195-7 Filed 02/18/21 Page 5 of 14 PageID #: 16513
  Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

  Claim 1
              G7 Power records with H.264/AVC and “High Profile”:


A video       https://www.phonearena.com/phones/Motorola-Moto-G-Power_id11349

encoding
system
comprising:




              “High Definition” uses the H.264 “High Profile”: https://www.rgb.com/h264-profiles




                                                                                                       4
                 Case 1:99-mc-09999-UNA Document 195-7 Filed 02/18/21 Page 6 of 14 PageID #: 16514
    Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

    Claim 1
                  https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items pg. 286
a visual
perception        The “High Profile” includes the use of bit_depth_luma and bit_depth_chroma:

estimator
adapted to
estimate a
perception
threshold
for a pixel of
a current
frame of a
videostream
;




                                                                                                                     5
                Case 1:99-mc-09999-UNA Document 195-7 Filed 02/18/21 Page 7 of 14 PageID #: 16515
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

   Claim 1
                  https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items pg. 40
a visual
perception        The “High Profile” includes the use of bit_depth_luma and bit_depth_chroma, which are used for the visual
                  perception estimator:
estimator
adapted to
estimate a
perception
threshold for
a pixel of a
current
                  {Note:
frame of a        “High Profile”,
                  and others}
videostream;




                                                                                                                              6
                 Case 1:99-mc-09999-UNA Document 195-7 Filed 02/18/21 Page 8 of 14 PageID #: 16516
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

       Claim 1
                      https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items pg. 201 - 202
a visual
perception
estimator
adapted to
estimate a
perception
threshold for a
pixel of a
current frame
of a
                                                                    {Note: The threshold values of
videostream;                                                        alpha and beta are based on
                                                                    bit_depth parameters for both
                                                                    chromacity (symbolized by c) and
                                                                    luminance (symbolized by y), which
                                                                    is also shown on the next slide. }




                                                                                                                               7
                 Case 1:99-mc-09999-UNA Document 195-7 Filed 02/18/21 Page 9 of 14 PageID #: 16517
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

       Claim 1

a visual                                             Pg. 202          https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-
                                                                      REC-H.264-200711-S!!PDF-E&type=items
perception
estimator
adapted to
estimate a
                                                                                                               Pg. 67-68
perception
threshold for a
pixel of a
current frame
of a
videostream;




                                                                                                                         8
              Case 1:99-mc-09999-UNA Document 195-7 Filed 02/18/21 Page 10 of 14 PageID #: 16518
  Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

  Claim 1
                http://www.fastvdo.com/spie04/spie04-h264OverviewPaper.pdf


an encoder
adapted to
encode said
current
frame;




                                                                                                       9
                Case 1:99-mc-09999-UNA Document 195-7 Filed 02/18/21 Page 11 of 14 PageID #: 16519
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

      Claim 1
                       https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items pg. 201 - 202
a compression
dependent
threshold
estimator
adapted to
estimate a
compression
dependent
threshold for said                                                 {Note: Compression dependent
                                                                   threshold of alpha’ and beta’ are
pixel at least from                                                shown on next slide.}

said perception
threshold and
information from
said encoder;                                                     {Note: alpha and beta in “filterSamplesFlag” are
                                                                  generated by alpha’ and beta’ , as shown above.}
and


                                                                                                                           10
                Case 1:99-mc-09999-UNA Document 195-7 Filed 02/18/21 Page 12 of 14 PageID #: 16520
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

      Claim 1

a compression                                                                                        https://www.itu.i
                                                                                                     nt/rec/dologin_p
dependent                                                                                            ub.asp?lang=e&
                                                                                                     id=T-REC-
threshold                                                                                            H.264-200711-
                                                                                                     S!!PDF-
                                                                                                     E&type=items
estimator
                                                                                                     Pg. 202
adapted to
estimate a
compression
dependent
threshold for said                                                                                    {Note: The
                                                                                                      values of
pixel at least from                                                                                   IndexA and
                                                                                                      IndexB from “0”
said perception                                                                                       to “51” are for
                                                                                                      the “QP” value
threshold and                                                                                         or “quantization
                                                                                                      parameter”,
information from                                                                                      which specifies
                                                                                                      the level of
said encoder;                                                                                         compression.
                                                                                                      See next slide}
and


                                                                                                                   11
                Case 1:99-mc-09999-UNA Document 195-7 Filed 02/18/21 Page 13 of 14 PageID #: 16521
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

      Claim 1

a compression                                                                https://slhck.info/video/2017/02/24/crf-guide.html

dependent
threshold
estimator
adapted to             https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items pg. 201

estimate a
compression
dependent
threshold for said
pixel at least from
                                                                                                                     Pg. 202
said perception
                                                                                                                     {Note: The
threshold and                                                                                                        values “0” to
                                                                                                                     “51” specify the
information from                                                                                                     level of
                                                                                                                     compression. }
said encoder;
and


                                                                                                                                        12
                 Case 1:99-mc-09999-UNA Document 195-7 Filed 02/18/21 Page 14 of 14 PageID #: 16522
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

   Claim 1
                    https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items
a filter unit
adapted to            {Note: “filterSampleFlag” is compression dependent threshold estimator for compression dependent
                      threshold of alpha’ and beta’, as shown on slide 11. }
filter said         G.8.7.4.2 SVC filtering process for a set of samples across a horizontal or vertical block edge …
pixel at least
                                                                                                                Pg. 498-499
according to
said
compression
dependent
threshold.




                                                                                                                         Pg. 202




                                                                                                                                   13
